1933 Act File No. 33-6901 1940 Act File No. 811-4743 Form N-1A SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 46 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 43 FEDERATED EQUITY INCOME FUND, INC. (Exact Name of Registrant as Specified in Charter) Federated Investors Funds 4000 Ericsson Drive Warrendale, PA 15086-7561 (Address of Principal Executive Offices) (412) 288-1900 (Registrant’s Telephone Number, including Area Code) John W. McGonigle, Esquire Federated Investors Tower Pittsburgh, Pennsylvania15222-3779 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) X on January 28, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Federated
